DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Nicolas Smith (Reg. No 78,125) on 5/18/2022.

The application has been amended as follows:
1.	(Currently Amended) A memory device comprising:
	a tunnel barrier layer overlying and directly contacting a reference layer disposed over a semiconductor substrate, wherein the reference layer has a fixed magnetic orientation;
	a free layer overlying and directly contacting the tunnel barrier layer, wherein the free layer is configured to switch between at least two different magnetic orientations;
	a capping layer overlying the free layer; and
	a shunting structure comprising a conductive material that vertically extends continuously from an outer sidewall of the free layer to an outer sidewall of the capping layer, wherein a distance between a bottom surface of the shunting structure and a bottom surface of the tunnel barrier layer is greater than a thickness of the reference layer, wherein the shunting structure is disposed above a bottom surface of the free layer.

6.	(Currently Amended) The memory device of claim 4, wherein the bottom surface of the shunting structure is between a top and [[a]]the bottom surface of the free layer and a top surface of the shunting structure is between a top and bottom surface of the conductive capping layer.

7.	(Canceled).

8.	(Currently Amended) The memory device of claim 1, further comprising:
	a top electrode overlying the capping layer, wherein a top surface of the shunting structure is vertically offset from a bottom surface of the top electrode in a direction towards the semiconductor substrate, and wherein the bottom surface of the shunting structure is between a top surface and [[a]]the bottom surface of the free layer.

Allowable Subject Matter

Claims 1-6, 8-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a shunting structure comprising a conductive material that vertically extends continuously from an outer sidewall of the free layer to an outer sidewall of the capping layer, wherein a distance between a bottom surface of the shunting structure and a bottom surface of the tunnel barrier layer is greater than a thickness of the reference layer, wherein the shunting structure is disposed above a bottom surface of the free layer”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “a conductive structure surrounding the free layer, the capping dielectric layer, and the conductive capping layer, wherein the conductive structure is configured to electrically couple the free layer to the conductive capping layer, wherein a distance between a bottom surface of the conductive structure and a bottom surface of the tunnel barrier layer is greater than a thickness of the reference layer”, with combination of remaining features, as recited in claim 9.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the dielectric structure continuously extends from the sidewall of the free layer, along a bottom surface of the conductive structure, to an outer sidewall of the conductive structure, wherein the tunnel barrier layer continuously vertically extends from a top surface of the reference layer to a bottom surface of the free layer, and wherein a first distance between the bottom surface of the conductive structure and a bottom surface of the tunnel barrier layer is greater than a thickness of the reference layer”, with combination of remaining features, as recited in claim 22.

CHOI et al (US 2017/0062712 A1) discloses a variable resistance element 2530 may be formed by etching the lower layer 253A, the lower magnetic layer 253B, the tunnel barrier layer 253C, the upper magnetic layer 253D and the upper layer 253E using a mask (now shown) for patterning the variable resistance element 2530. The variable resistance element 2530 may include a stacked structure which includes a lower pattern 253A′, a lower magnetic pattern 253B′, a tunnel barrier pattern 253C′, an upper magnetic pattern 253D′ and an upper pattern 253E′. The stacked structure protrudes over the interlayer dielectric layer 251. The variable resistance element 2530 may overlap with the contact hole H1 (Fig [13B], Para [0233]).

However, CHOI fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 9 and 22.

Claims 2-6, 8, 10-14, 21 and 23-26 are allowed as those inherit the allowable subject matter from clams 1, 9 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898